United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 98-3344
                                   ___________

Luis Orlando Gomez-Garcia,              *
                                        *
             Petitioner,                *
                                        * On Petition for Review of an
       v.                               * Order of the Immigration
                                        * and Naturalization Service.
District Director, U.S. Department of   *
Justice Immigration & Naturalization    * [Not To Be Published]
Service,                                *
                                        *
             Respondent.                *
                                   ___________

                          Submitted: June 2, 1999
                              Filed: June 11, 1999
                                  ___________

Before WOLLMAN, Chief Judge, RICHARD S. ARNOLD and BEAM, Circuit
      Judges.
                           ___________

PER CURIAM.


      Luis Gomez-Garcia, a citizen of Guatemala, entered the United States in 1994
without inspection. In 1995, the Immigration and Naturalization Service ordered him
to show cause why he should not be deported. Following a hearing, an Immigration
Judge found deportability had been established, denied Gomez-Garcia’s application for
asylum and withholding of deportation, and gave him the option to depart voluntarily.
The Board of Immigration Appeals (BIA) dismissed his appeal, and Gomez-Garcia
now petitions for review. He does not contest that he is deportable, but maintains he
was subject to past persecution and has a well-founded fear of future persecution based
upon imputed political opinions. Reviewing the BIA’s denial of asylum for an abuse
of discretion, and the factual findings underlying its refusal to grant asylum under the
substantial-evidence standard, see Feleke v. INS, 118 F.3d 594, 597-98 (8th Cir. 1997),
we deny Gomez-Garcia’s petition.

       The Attorney General has discretion to grant asylum to a “refugee.” See 8
U.S.C. § 1158(b)(1). A refugee is an alien who is unwilling to return to his or her home
country because of “persecution or a well-founded fear of persecution on account of
race, religion, nationality, membership in a particular social group, or political opinion.”
See 8 U.S.C. § 1101(a)(42)(A).

       Gomez-Garcia testified that he was threatened by guerrillas because they
wanted him to join them, and that he was beaten when his father was kidnapped by
guerrillas in 1992. Gomez-Garcia does not claim to have expressed any political
opinions for or against the government or guerrilla groups. He asserts, however, that
his father’s and cousins’ anti-guerrilla political opinions had been imputed to him.
There does not appear to be any evidence that anyone persecuted Gomez-Garcia for
such an opinion. See INS v. Elias-Zacarias, 502 U.S. 478, 482-84 (1992); Miranda v.
INS, 139 F.3d 624, 625-28 (8th Cir. 1998). Even assuming Gomez-Garcia established
he had been the victim of persecution, we conclude that the evidence of Guatemala’s
changed conditions rebuts his claim of a well-founded fear of future persecution.
Specifically, the State Department’s Report on Guatemala and the parties’ stipulations
reflected the following: (1) there was a negotiated end to the civil war, and a peace
accord was signed in 1996; (2) the Guatemalan government and guerrillas ceased
offensive and counterinsurgency activities in 1996; (3) the government ordered
demobilization of rural civil defense patrols, which was completed in 1996; (4) the
Guatemalan Congress passed a national conciliation law, exempting specific war-
related acts from prosecution, and the U.N. Human Rights Verification Mission stated

                                            -2-
that the law was consistent with international standards; and (5) the President of
Guatemala reduced the institutional and legal autonomy of the army and police, and
restructured the military command.

      Because substantial evidence supports the denial of asylum, we also affirm the
BIA’s denial of withholding of deportation. See Behzadpour v. United States, 946 F.2d
1351, 1354 (8th Cir. 1991).

      Affirmed.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -3-